Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 1 of 10 PageID#
                                   10343


                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION



   Golden Bethune-Hill, et al.,
                                               Civil Action No. 3:14-cv-00852-REP-
                Plaintiffs,                    AWA-BMK

          v.

   Virginia State Board of Elections, et
   al.,
                Defendants.


         Defendant-Intervenors’ Objections to Proposed Remedial Plans
        Pursuant to this Court’s order of October 19, 2018, ECF No. 278 at 1,

  requiring the parties and other interested persons to “submit their objections to, if

  any, and briefs in response to the remedial plans, maps, and briefs submitted on

  November 2, 2018,” Defendant-Intervenors respectfully object to the proposed plans

  submitted to the Court.

                  Preliminary Objection to Remedial Proceedings
        The Supreme Court has now taken this case for plenary review, which will

  involve district-by-district scrutiny of each of the 11 districts subject to this Court’s

  injunction and de novo review of its predominance and narrow-tailoring legal tests.

  There is no reason to proceed with further remedial proceedings because a map

  issued at this time will be of no use. If the Supreme Court reverses on even one

  district, a remedial map issued at this time would need to be redone after the

  Supreme Court’s order. The effort is therefore futile. Moreover, Defendant-
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 2 of 10 PageID#
                                   10344


  Intervenors object to issuance of a map this late in the decade, with outdated census

  data for the purpose of only impacting one election.

                                Summary of Objections
        As stated in Defendant-Intervenors brief in support of their remedial

  proposals, the governing principle is that the Court must “choose that plan which

  most closely approximate[s] the state-proposed plan,” once the would-be violation is

  remedied.1 Upham v. Seamon, 456 U.S. 37, 42 (1982). Of the maps proposed,

  HB7002 must be selected because it most closely approximates state policy while

  addressing the Court’s memorandum opinion in full. That is because the map is

  narrowly tailored to address the precise lines the Court criticized as evidencing

  racial motive, without considering racial data in any way. Accordingly, of the plans

  submitted, HB7002 presents the least change from the 2011 Plan, while remedying

  in full the supposed racial impact on lines.

        The other proposed maps make freewheeling policy choices based on abstract

  notions of good districting, but they pay little head to the valid policy choices

  actually reflected in the 2011 plan.2 Worse, the plans do not remedy the would-be




  1 Defendant-Intervenors continue to contest liability and reference legal violations
  for the sake of argument only.
  2That is where the brief of the group “New Virginia Majority” goes wrong. See ECF
  No. 299. The brief is a wish list of someone’s notion of good redistricting ideas. But
  the Court is not free to implement whatever it may view as good ideas. It is
  restricted to state policy except as necessary to remedy the violation. The Court
  should not consider New Virginia Majority’s proposed plans because the
  organization missed the deadlines, and Defendant-Intervenors (and other case
  participants) have not had an opportunity to analyze the proposals.
                                             2
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 3 of 10 PageID#
                                   10345


  violation because the other participants either admit that race was considered or

  say nothing on the subject, but provide no basis for evaluating the degree of racial

  consideration and impact on lines or the strong basis in evidence required to

  support district-specific racial choices. The Court and other participants are left to

  take on faith the boilerplate representations that race did not predominate and that

  the use of race was tailored. If that were the appropriate level of analysis, the 2011

  Plan would have passed because its proponents did not believe race predominated

  (it did not) and they believed their use of race was tailored under VRA § 5 (it was), a

  compelling state interest in 2011. The same level of scrutiny applies to the proposed

  maps, and without further information, the Court can neither approve nor rely on

  any of them. Only HB7002 is supported by sworn testimony that race received no

  weight and therefore could not have predominated.

         Moreover, some of the plans suffer from blatant defects. The NAACP’s plans

  have already been identified by the Court as containing problems that must be

  fixed. Because NAACP will resubmit amended plans at a later date, Defendant-

  Intervenors reserve objections to any such plans until they are re-submitted. The

  plans submitted by William & Mary Law School are also defective because they use

  the wrong census data and fail to comply with the plus-or-minus one percent

  deviation requirement.

         Accordingly, because HB7002 is the only plan that remedies what the Court

  deemed to be violations and involves the least change from the 2011 Plan, the Court

  is legally obligated to adopt it, if it even acts at this time.



                                               3
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 4 of 10 PageID#
                                   10346


  I.    Specific Objections to William & Mary Law School Proposals
        William & Mary Law School submitted two remedial proposals that, while

  commendable efforts from an education gem of our Commonwealth, do not merit

  consideration here. Their most obvious defect is that they are only partial plans and

  therefore cannot serve the entire Commonwealth.

        Another obvious defect is that they use the wrong census data. As Delegate

  Jones testified at trial, the Census Bureau’s initial release of decennial census

  numbers was defective because the Bureau miscoded census blocks in the Norfolk

  area and allocated tens of thousands of residents into the wrong census blocks. 1 Tr.

  276:4–22. This means that anyone using that census data would wrongly believe

  that thousands of persons were placed in one district when they were actually in a

  different district. As Delegate Jones testified, redistricting could not proceed under

  that error. Thus, the Census Bureau reissued corrected data that formed the basis

  of the 2011 Plan.

        The William & Mary Law School proposals, however, use the incorrect data.

  Even though the map-drawers believed they had the correct data, both of these

  partial non-statewide plans, once integrated into the base of the enacted plan, had

  numerous districts that were beyond plus-or-minus one percent of the ideal

  population. The maps therefore fail under the plus-or-minus one percent criterion.

        A further problem is that the William & May Law School proposals are

  supported with only cursory explanations of purpose that afford no basis to ensure

  that race did not predominate and that any predominant use of race is narrowly

  tailored. For example, the “Team Owens” plan references instances where “BVAP

                                             4
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 5 of 10 PageID#
                                   10347


  needed to be increased” and suggests the intentional creation of “influence districts”

  where race was considered in some unknown way. See Team Owens Narrative at 2

  and 4.3 There is no explanation of why creating influence districts is required by the

  Voting Rights Act or by an adopted Virginia state policy, and the evidence in this

  case and the legal doctrine under the Voting Rights Act all suggest to the contrary.

  And, to the extent VRA § 5 is the basis for race-based maneuvers, there is no

  explanation of why that is a compelling state interest when Virginia is no longer a

  § 5 covered jurisdiction. The Team Democracy Plan, meanwhile, has only a cursory

  narrative with information of no use to this Court.

        For these reasons, there is too little information to assess predominance or

  narrow tailoring. And that information cannot be gleaned from looking at the plan

  or analyzing its metrics because the type of legal violation at issue here manifests

  itself in “racial purpose” not “its stark manifestation.” Bethune-Hill v. Virginia State

  Bd. of Elections, 137 S. Ct. 788, 798 (2017).

        It is clear, however, that the maps reflect no effort to address, line-by-line,

  the Court’s opinion as HB7002 does. And, by other objective metrics, the William &

  Mary Law School plans are exceptionally weak. For example, each plan splits over

  250 VTDs, compared to 99 split VTDs in HB7002. And the plans pair 14 and 10

  incumbents, respectively. See Exhibits A and B, Incumbent Pairings for Respective




  3Statements on the William & Mary Law School plans appears not to have been
  submitted to the Court or served on Defendant-Intervenors’ counsel, and was only
  discovered by counsel online late in the process for review.
                                             5
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 6 of 10 PageID#
                                   10348


  William & Mary Plans. Some districts in these plans are quite non-compact,

  resulting in single-digits for Polsby-Popper, which are meaningfully below the

  scores approved in Virginia Supreme Court precedent.

        These maps do not meet the legal requirements necessary for a remedial

  plan, and the Court should neither adopt nor rely on them.

  II.   Specific Objections to Plaintiffs’ Proposals
        Plaintiffs propose two maps that are likewise inferior to HB7002.

        First, as to remedying the violation, neither of Plaintiffs’ proposals even

  purports to target the issues identified in the Court’s Memorandum Opinion.

  Instead, Plaintiffs state vaguely that they tried to achieve “good government

  criteria.” ECF No. 292 at 7 (quotations omitted). But the remedial phase is not an

  opportunity for everything “good” in “government.” “The Constitution does not

  mandate regularity of district shape.” Bush v. Vera, 517 U.S. 952, 962 (1996). And,

  because suspect racial motive can exist independent of district shape, Bethune-Hill,

  137 S. Ct. at 798, remedying improper motive is not simply a matter of drawing tidy

  districts. The remedy must target the “direct and significant impact” racial motive

  allegedly had on lines. Alabama Legislative Black Caucus v. Alabama, 135 S. Ct.

  1257, 1271 (2015). HB7002 does that by addressing the Court’s actual concerns, not

  by shooting for abstract “good government” ideals.

        Plaintiffs’ approach is even worse because Plaintiffs represent that the

  undisclosed map-drawers used race in the remedial plan. ECF No. 292 at 7

  (“Plaintiffs then…did basic backstopping of the resulting maps by ensuring the

  resulting maps were non-retrogressive”). This reference is simply too vague for the

                                            6
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 7 of 10 PageID#
                                   10349


  Court to evaluate Plaintiffs’ assertion that race did not predominate. Which lines

  were changed because of racial motive? When were they changed? Why were they

  changed? The Court is left to guess from the maps themselves, which do not

  necessarily answer that question. Bethune-Hill, 137 S. Ct. at 798.

        Plaintiffs’ proposal is, then, unlike HB7002 as to which the Court has sworn

  testimony from the map-drawer (Delegate Bell) that he did not use racial data to

  draw the map. Plaintiffs’ proposal has been prepared by an unknown cartographer

  who admits to using race with no further detail, on the expectation that the Court

  take vague statements of non-predominance on faith.

        Furthermore, it is unclear why race was used. Apparently, Plaintiffs believe

  some type of “non-retrogression” standard applies. ECF No. 292 at 7. But they

  would need to identify “good reasons” for the Court to believe a violation of VRA § 5

  would result from a race-blind plan. Bethune-Hill, 137 S. Ct. at 800. It is anyone’s

  guess what those “good reasons” might be when Virginia is no longer a covered

  jurisdiction under VRA § 5. And, if VRA § 5 does apply, Plaintiffs have failed to

  show non-retrogression because the analysis they rely on does not prove that their

  BVAP levels preserve the ability of black voters to elect their preferred candidates

  as compared to the benchmark districts. The analysis they cite did not purport to

  identify the levels necessary for that purpose.

        Second, Plaintiffs’ proposals fare worse than HB7002 in honoring the

  legitimate state policies of the 2011 plan. HB7002, on average, has better retention

  of Virginia residents in their same districts as compared to both of Plaintiffs’



                                             7
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 8 of 10 PageID#
                                   10350


  proposals, meaning Plaintiffs’ districts change more than those in HB7002.

  Compare Exhibits C and D, Population Changes for Plaintiffs’ Proposals with

  Exhibit E, Population Changes for HB7002. Further, Plaintiffs’ proposals change

  more total districts (33 and 32, respectively) than HB7002 changes (30). HB7002

  includes no district changed by more than 50%; both of Plaintiffs’ proposals contain

  districts with over 50% change. And, in HB7002, 8 districts have less than 10%

  change. HB7002 accomplishes all of this by maintaining similar compactness scores

  with Plaintiffs’ proposals and with no use of race.

        Accordingly, HB7002 is the most tailored option of the three proposals. Its

  lines directly address the Court’s memorandum opinion, and change the least from

  legitimate policy choices. It therefore meets the governing legal test as the

  necessary plan for adoption. At a minimum, it merits extensive consideration in the

  special master’s preparation of his remedial plan.

                                       Conclusion
        The Court should adopt HB7002 or HB7003, not any other plan proposed in

  this matter.




                                             8
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 9 of 10 PageID#
                                   10351


  Dated: November 16, 2018          Respectfully Submitted,

                                    /s/ Katherine L. McKnight
                                    Katherine L. McKnight (VSB No. 81482)
                                    Richard B. Raile (VSB No. 84340)
                                    E. Mark Braden (pro hac vice)
                                    BAKER & HOSTETLER LLP
                                    1050 Connecticut Ave NW, Suite 1100
                                    Washington, DC 20036
                                    Tel: (202) 861-1500
                                    Fax: (202) 861-1783
                                    kmcknight@bakerlaw.com
                                    rraile@bakerlaw.com
                                    mbraden@bakerlaw.com

                                    Attorneys for the Virginia House of Delegates
                                    and Virginia House of Delegates Speaker M.
                                    Kirkland Cox




                                      9
Case 3:14-cv-00852-REP-AWA-BMK Document 304 Filed 11/16/18 Page 10 of 10 PageID#
                                   10352


                             CERTIFICATE OF SERVICE
         I hereby certify that on this 16th day of November, 2018, a copy of the

   foregoing was filed and served on all counsel of record pursuant to the Court’s

   electronic filing procedures using the Court’s CM/ECF system.



                                          /s/ Katherine L. McKnight
                                          Katherine L. McKnight (VSB No. 81482)
                                          Richard B. Raile (VSB No. 84340)
                                          E. Mark Braden (pro hac vice)
                                          BAKER & HOSTETLER LLP
                                          1050 Connecticut Ave NW, Suite 1100
                                          Washington, DC 20036
                                          Tel: (202) 861-1500
                                          Fax: (202) 861-1783
                                          kmcknight@bakerlaw.com
                                          rraile@bakerlaw.com
                                          mbraden@bakerlaw.com

                                          Attorneys for the Virginia House of Delegates
                                          and Virginia House of Delegates Speaker M.
                                          Kirkland Cox
